Citation Nr: 1722714	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO. 12-33 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a left hip disability.

2. Entitlement to service connection for a bilateral knee disaiblity.


ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

In an August 2016 letter, VA informed the Veteran that he had been placed on the list of persons wanting to appear at an in-person hearing before the Board in Washington, DC. The Veteran replied in an August 2016 letter requesting a Board hearing at a local VA office (RO) instead of a hearing at the Board in Washington, DC. A hearing has not been scheduled. The Veteran is entitled to a Travel Board hearing regarding the issues on appeal. See 38 C.F.R. § 20.700 (a) (2016). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

